      Case: 1:20-cv-01622-JG Doc #: 23 Filed: 10/27/20 1 of 2. PageID #: 628




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 Covenant Weddings LLC and
 Kristi Stokes,                                       Case No. 1:20-CV-01622

                     Plaintiffs,                       Judge James S. Gwin
       v.
                                                       JUDGMENT ENTRY
 Cuyahoga County,

                     Defendant.


      Defendant Cuyahoga County and Plaintiffs Covenant Weddings LLC and

Kristi Stokes have resolved this matter according to the terms below. This Court

accepts the parties’ final resolution and enters the following Order:

      It is hereby ORDERED, ADJUDGED, and DECREED as follows:

      Defendant Cuyahoga County agrees not to enforce Cuyahoga County Code

§ 1501.02(C) (“Accommodations Clause”) to compel Plaintiffs to offer officiating and

writing services against their sincerely held religious beliefs for the following reasons:

1.    Neither Kristi Stokes nor Covenant Weddings LLC currently qualify as a
      “place of public accommodation,” as defined by Cuyahoga County Code

      § 1501.01(W), because they do not have a physical storefront from which they

      provide goods or services in Cuyahoga County, Ohio.

2.    Even if Plaintiffs’ services could be considered a place of public accommodation,

      the Accommodations Clause does not mandate or force Kristi Stokes, or any

      other minister, to officiate or solemnize weddings against their sincerely held

      religious beliefs.




                                            1
     Case: 1:20-cv-01622-JG Doc #: 23 Filed: 10/27/20 2 of 2. PageID #: 629




3.    Even if Plaintiffs’ services could be considered a place of public accommodation,

      the “Accommodations Clause” does not mandate or force Kristi Stokes or

      Covenant Weddings LLC to author specific prayers, homilies, vows, or other

      writings that are inconsistent with their sincerely held religious beliefs.

4.    Each party shall bear their own costs, including their attorneys’ fees.

5.    This Court retains jurisdiction of this case solely to enforce the terms of this

      order.

      IT IS SO ORDERED.




Dated: October 27, 2020                       _s/ James S. Gwin________________
                                              JAMES S. GWIN
                                              UNITED STATES DISTRICT COURT




                                          2
